Citation Nr: 0020438	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-15 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date for a 10 percent disability 
evaluation for postoperative residuals of a right calcaneal 
exostosectomy, prior to November 7, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served on active duty from July 1980 to January 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in August 1996.  This matter is returned to 
the Board following its June 1998 remand.  

The Board notes the claims regarding service connection for a 
bilateral knee condition secondary to the veteran's service-
connected postoperative residuals of a right calcaneal 
exostosectomy, and for a rating in excess of 10 percent after 
November 7, 1995, for the veteran's service-connected 
postoperative residuals of a right calcaneal exostosectomy 
have been denied; the veteran has commenced appeals of those 
claims and has been provided Statements of the Case 
addressing them, but has not perfected appeals of those 
claims by filing substantive appeals.  Accordingly, those 
matters are not before the Board for appellate consideration 
at this time.  


FINDING OF FACT

The veteran exhibited satisfactory evidence of chronic heel 
pain in a major joint at the time of separation from active 
duty.  


CONCLUSION OF LAW

A disability rating of 10 percent is warranted for the 
veteran's service-connected postoperative residuals of a 
right calcaneal exostosectomy, effective from January 10, 
1984, until November 6, 1995.  38 U.S.C.A. § 5110(b)(1) (West 
1991); 38 C.F.R. §§ 3.400(b)(2)(i), 4.71a (1999), 4.71a 
Diagnostic Code 5003 (1984).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty from July 1980 to January 
1984.  In September 1982 she underwent surgery to excise a 
Hagland's deformity of the right calcaneus.  In June 1983 she 
complained of chronic right heel pain, tenderness in the 
heel, but no swelling or increased warmth were detected.  
Pain was noted on passive and active dorsiflexion, and also 
on plantar flexion.  She was referred for a Medical Board 
evaluation.  In August 1983 she complained of chronic pain on 
the right calcaneus; but upon examination no objective 
findings other than a healed longitudinal 3-millimeter 
surgical scar and slight bony defect on x-ray.  The examiner 
noted that her pain should subside gradually, and recommended 
"aspirin and shoe wear as tolerated."  During the 
separation examination conducted in October 1983, chronic 
foot pain was noted.  

In January 1984 she filed a claim seeking to establish 
entitlement to service connection for postoperative residuals 
of a right calcaneal exostosectomy.  That claim was denied in 
a rating decision dated in February 1984.  In November 1995 
the veteran submitted a VA Form 21-526, Veteran's Application 
for Compensation or Pension, which the RO treated as an 
attempt to reopen the 1984 claim.  In July 1996 she asserted 
the RO had committed clear and unmistakable error in its 1984 
rating decision.  In a rating decision dated in August 1996 
the RO agreed that the 1984 rating decision contained clear 
and unmistakable error, and reversed it, granting service 
connection for postoperative residuals of a right calcaneal 
exostosectomy, effective January 10, 1984, the date following 
the veteran's release from active duty.  The disability was 
assigned a noncompensable rating from January 10, 1984, to 
November 6, 1995, and then rated 10 percent disabling from 
November 7, 1995, the date of claim.  

The veteran argues that her postoperative residuals of a 
right calcaneal exostosectomy should have been service-
connected and rated 10 percent disabling effective from 
January 10, 1984.  In June 1998 the Board remanded the 
matter.  Additional VA treatment records were received, but 
they all bore fairly recent dates of treatment (1996, 1997 
and 1998).  Pursuant to the veteran's request, in May 1999 
the VA obtained retired VA treatment records, but again only 
received records dated in the 1990's.  In March 1999 the RO 
concluded there was no basis for a compensable disability 
rating prior to November 7, 1995.  

Laws and Regulations

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge if 
application therefore is received within one year from such 
date of discharge or release; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (1999). 

Previous determinations will be accepted as binding in the 
absence of clear and unmistakable error.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a) (1999).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).   

Bursitis is rated under Diagnostic Code 5019, based on 
limitation of motion of the affected parts, as degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200 etc.).  When, 
however, the limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application to each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate 10 percent with x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and rate 20 percent disabling with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.  The Note to that Diagnostic Code also 
provides that the 20 and 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Code 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1983).  

Marked limitation of motion of the ankle is rated 20 percent 
disabling, and moderate limitation of motion is rated 10 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic 5271 
(1983).  

For purposes of rating disability from arthritis, the ankle 
is considered a major joint.  38 C.F.R. § 4.45(f) (1999).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. §§ 3.102, 4.3 (1999).  

Analysis

The Board is satisfied that all relevant and available 
evidence has been obtained, and no additional action is 
required to fulfill VA's duty to assist the veteran.  The 
veteran asserts that the effective date of the 10 percent 
rating assigned by the RO in its August 1996 decision should 
be January 1984, not November 1995.  In support of that 
assertion she has submitted no medical evidence, but 
suggested copies of medical records from VA medical 
facilities in Milwaukee, Houston and New Orleans be obtained.  
Records were requested, but only reflect treatment 
administered beginning in 1996.  The record contains no 
medical evidence from the time the veteran was separated from 
service in 1984 until 1996.  

The evidence of record shows that in service and at the time 
of separation the veteran complained of chronic heel pain.  
During a 1996 VA examination she reported she could not walk 
for long periods of time because of right heel pain.  The 
diagnostic impression was recurrence of deformity with bursal 
reaction on the right calcaneus; left Haglund's deformity 
with bursal reaction, and history of inability to wear 
comfortable shoes.  Based on that examination report and the 
veteran's service medical records, the RO found clear and 
unmistakable error in its 1984 decision, granted service 
connection effective January 1984, and assigned a 
noncompensable rating from January 1984 to November 1995, 
then increased the rating to 10 percent effective from 
November 7, 1995.  The rating was assigned using 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019 (1999).  Treated as a reopened 
claim, the effective date of the 10 percent rating was set in 
accordance with the facts found, but not earlier than the 
date of application.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1999). 

The Board notes that the effective date of the 10 percent 
rating was assigned following a determination made by the RO 
in 1996 that clear and unmistakable error was committed in a 
1984 rating decision.  When a decision is reversed because 
clear and unmistakable error was committed, the effective 
date for authorizing benefits is based on the date of the 
decision that is being corrected; in this case, that means 
the effective date for the grant of service connection is 
January 1984.  38 C.F.R. § 3.105(a).  However, the date of 
the award of service connection has nothing to do with the 
amount of compensation a claimant will receive, or the date 
from which a rating will apply; for those determinations, the 
facts surrounding the claim must be examined.  Meeks v. West, 
No. 99-7137 (Fed. Cir. June 27, 2000).  

In this case, as a result of the determination that clear and 
unmistakable error existed in the 1984 decision, the 
veteran's expression of disagreement with the noncompensable 
rating assigned in 1996 is actually an expression of 
disagreement with the initial disability rating.  The Board 
notes that the analysis of a claim for a higher initial 
rating requires consideration of the possibility of staged 
ratings, wherein VA assesses whether the level of impairment 
has changed during the pendency of a claim, and then 
determines the appropriate rating at those various stages.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As noted above, 
the veteran has also expressed disagreement with the 10 
percent rating that was made effective in 1995, asserting it 
should be higher.  However, that claim is not before the 
Board at this time.  

With regard to the rating appropriate for the period 
beginning from the effective date of the award authorizing 
compensation, and ending November 6, 1995, the evidence of 
record prior to August 1996 is very limited.  In fact, there 
is no medical evidence dated between the date the veteran was 
separated from active duty and 1996.  During service on 
active duty, even following the corrective surgery performed 
in September 1982, the veteran complained of chronic pain in 
the heel without objective findings.  Chronic heel pain was 
also noted on her separation examination.  The evidence of 
record does not show that the veteran had moderate or marked 
limitation of motion of the ankle, so a compensable 
evaluation under Diagnostic Code 5271 is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (1983).  Under VA's 
Rating Schedule a 10 percent rating is warranted under 
Diagnostic Code 5003 when, in the absence of a compensable 
limitation of motion in the joint there is satisfactory 
evidence of pain in a major joint such as the ankle.  In this 
case, the Board finds that at the time the RO reviewed this 
claim in February 1984 there was satisfactory evidence of 
record of pain in the ankle.  Accordingly, the evidence 
supported a finding of a 10 percent disability rating under 
Diagnostic Code 5003 at the time of the February 1984 rating 
decision.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1983).  

The Board has also considered the argument advanced on the 
veteran's behalf that addressed 38 C.F.R. § 3.114(a)(3), but 
points out that this claim was not granted because of a 
change of law or VA issue.  Therefore, that regulation does 
not apply here.  

Based on the foregoing, the Board concludes that an initial 
disability rating of 10 percent is warranted for the 
veteran's service-connected postoperative residuals of a 
right calcaneal exostosectomy beginning January 10, 1984, and 
ending November 6, 1995.  In the absence of additional 
evidence of disability until 1996, the Board finds no support 
for a rating in excess of 10 percent during that period.  


ORDER

Entitlement to an effective date for a 10 percent disability 
evaluation for postoperative residuals of a right calcaneal 
exostosectomy from January 10, 1984, until and including 
November 6, 1995, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

